
	

114 HR 1639 IH: Charter School Transparency, Accountability, and Quality Act
U.S. House of Representatives
2015-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1639
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2015
			Mr. Takano introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the charter school programs under the Elementary and Secondary Education Act of 1965.
	
	
 1.Short titleThis Act may be cited as the Charter School Transparency, Accountability, and Quality Act. 2.ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
 3.State plansSection 1111(c) (20 U.S.C. 6311(c)) is amended— (1)in paragraph (13), by striking and at the end;
 (2)in paragraph (14) by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (15)any State educational agency with a charter school law will support high-quality public charter schools that receive funds under this title by—
 (A)ensuring the quality of the authorized public chartering agencies in the State by establishing— (i)a system of periodic evaluation and certification of public chartering agencies using nationally recognized professional standards; or
 (ii)a statewide, independent chartering agency that meets nationally recognized professional standards; and
 (B)including in the procedure established pursuant to subparagraph (A) requirements for— (i)the annual filing and public reporting of independently audited financial statements including disclosure of amount and duration of any nonpublic financial and in-kind contributions of support, by each public chartering agency, for each school authorized by such agency, and by each local educational agency and the State;
 (ii)the adoption and enforcement of employee compensation and conflict of interest guidelines for all schools authorized, which shall include disclosure of executive pay and affiliated parties with a financial interest in the management, operations, or contractual obligations of a charter school; and
 (iii)a legally binding charter or performance contract between each charter school and the school’s authorized public chartering agency that—
 (I)describes the rights, duties, and remedies of the school and the public chartering agency; and (II)for each student subgroup described in subsection (b)(2)(C)(v), bases charter renewal and revocation decisions on an accountability plan based on the statewide State accountability system described in section 1111(b)(2).
								.
 4.PurposeSection 5201 (20 U.S.C. 7221) is amended— (1)by striking and at the end of paragraph (3);
 (2)by striking the period at the end of paragraph (4) and inserting ; and; and (3)by adding at end the following:
				
 (5)carrying out national activities to support— (A)stronger charter school authorizing; and
 (B)the dissemination of best practices of charter schools for all schools.. 5.ApplicationsSection 5203 (20 U.S.C. 7221b) is amended—
 (1)in subsection (b)(2)— (A)by striking and at the end of subparagraph (B);
 (B)by striking and at the end of subparagraph (C); (C)by adding at the end the following:
					
 (D)will ensure that each charter school in the State makes publicly available information on student support services, and annual performance and enrollment data disaggregated by the categories of students identified in section 1111(b)(2)(C)(v), except that such disaggregation shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student;
 (E)will ensure that each charter school board in the State has the right to provide fiscal oversight of the education management organization that it contracts with;
 (F)will work with charter schools in the State on efforts to recruit students who may otherwise have limited opportunities to participate in charter schools and eliminate barriers to enrollment, including for educationally disadvantaged students, foster youth, and unaccompanied homeless youth;
 (G)will ensure that each charter school receiving funds under the State educational agency’s charter school grant program meet the educational needs of its students, including students with disabilities and English learners;
 (H)will provide technical assistance to each charter school to recruit, enroll, and retain traditionally underserved students, including students with disabilities and English learners, at rates similar to traditional public schools; and
 (I)will share best and promising practices between charter schools and other public schools, including, where appropriate, instruction and professional development in core academic subjects, and science, technology, engineering, and math education; and
						; and
 (2)by adding at the end the following:  (e)Rule of constructionNothing in this subpart shall prohibit the Secretary from awarding grants to State educational agencies under this part that use a weighted lottery to give slightly better chances for admission to all, or a subset of, educationally disadvantaged students if—
 (1)the use of weighted lotteries in favor of such students is not prohibited by State law, and such State law is consistent with laws described in section 5210(1)(G); and
 (2)such weighted lotteries are not used for the purpose of creating schools exclusively to serve a particular subset of students..
 6.AdministrationSection 5204(f)(6)(A) (20 U.S.C. 7221c(f)(6)(A)) is amended— (1)by striking and at the end of clause (ii);
 (2)by striking the period at the end of clause (iii); and (3)by adding at the end the following:
				
 (iv)community involvement during the development and operation of the school; (v)has had 3 successful consecutive annual audits that have not indicated fiscal difficulties as defined by typical accounting standards; and
 (vi)has maintained a student population demographically similar to the local educational agency that is closest geographically to the charter school or in which the charter school is located..
 7.National activitiesSection 5205(a)(2) (20 U.S.C. 7221d(a)(2))— (1)in the matter preceding subparagraph (A), by inserting and the local educational agency that is closest geographically to the charter school or in which the charter school is located before , including information regarding;
 (2)by striking and at the end of subparagraph (A); (3)by striking the period at the end of subparagraph (B) and inserting a semicolon; and
 (4)by adding at the end the following:  (C)the impact of charter schools on the finances of local educational agencies;
 (D)demographic trends in enrollment in both the traditional public school and charter school sectors; (E)increasing or easing segregation of students within the two sectors; and
 (F)the representation of students with special needs in either sector..  